Citation Nr: 1231073	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-44 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The appellant contends he had World War II service as a recognized Philippine guerilla. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FVEC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2011).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In this case, the Board finds that because that claim is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Nevertheless, the Board observes that throughout the course of the appeal, the Veteran has been informed that his claim for a one-time FVEC payment was denied due to his lack of verified service.  He was further informed that VA is bound by determinations of the service department regarding the nature of any service.  He was also informed that should he feel that the determination of the service department was not correct, he could take the matter up with the service department.   

One-Time FVEC Payment

The American Recovery and Reinvestment Act of 2009 authorized a one-time benefit for certain Philippine veterans, to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200 -02 (2009).  Payments authorized for eligible persons will be in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this Act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002(c)(1) of the Act provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538  ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

The record reflects that in November 1997, the appellant filed a claim of entitlement to VA compensation benefits.  At that time, he reported that he had served with Infantry MPC-PA Signal Corp VZ Signal Team.  The RO requested verification of service from the National Personnel Records Center (NPRC), and in a March 1998   response, the NPRC indicated that, according to official service department records, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces. Accordingly, in May 1998 the RO denied the appellant's claim of entitlement to VA compensation benefits.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (holding that the findings of the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces); Venturella v. Gober, 10 Vet. App. 340 (1997). 

In his February 2009 application for a one-time FVEC payment, the appellant again asserted that he served with the U.S. Armed Forces, specifically with Company M, 3rd Battalion of the 103rd Infantry, from December 14, 1941, to January 31, 1947.  

Based upon the NPRC's March 1998 determination that the appellant lacked the requisite service to qualify for VA benefits, the RO denied the appellant's claim in February 2010. 

However, in accordance with Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), which holds that an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department, in March 2010, the RO thereafter contacted the NPRC noting the appellant's service with M Company, 3rd Battalion of the 103rd Infantry in an attempt to verify the appellant's claimed service.  In a May 2010 responses, the NPRC advised the RO that there was no record of the appellant's service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  Accordingly, the previous denial of the claim for a one-time FVEC payment was confirmed. 

Based on various subsequent information that the appellant sent to the RO, the RO requested on two more occasions that the appellant's claimed service be verified.  In October 2011 and April 2012, the NPRC again advised the RO that there was no record of the appellant's service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

In support of his claim, the appellant submitted various documents which appear to support his assertion of having served as a recognized guerilla and which were examined by NPRC in making their determinations.  Some of these include a November 1945 certificate of discharge from service showing that he had special orders in the Philippine Army, a February 1947 clearance slip and also certificate from Visayan Zone Military Police noting that the appellant was "[r]everted from  active service," a January 1985 certification from the Philippines Ministry of National Defense showing that the appellant served in the United States Armed Forces in December 1941, a May 1990 Certificate of Registration from the Veterans Federation of the Philippines indicating that he served in the United Stated Armed Forces and Military Police Command, and a November 2010 letter from the Veterans Federation of the Philippines requesting that the Veteran's service in World War II be recognized.  The appellant asserts that these documents demonstrate that he did in the United States Armed Forces.

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge as evidence of service without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011).

In this case, the appellant did not submit a DD Form 214 or any other document issued by a service department of the United States Armed Forces documenting qualifying service.  The documents provided by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service because they are not official documents of the appropriate United States service department, but rather, are documents from the Philippine government.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.   See Duro.  

Given the binding nature of the applicable statutory and regulatory provisions recited above and the facts of this case, the Board finds that the appellant does not meet the basic eligibility requirements for a one-time payment from the Filipino Veterans Equity Compensation Fund.  As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


